708 So.2d 689 (1998)
Frankie M. SAVAGE, Appellant,
v.
MACY'S EAST, INC., and Florida Unemployment Appeals Commission, Appellees.
No. 97-3327.
District Court of Appeal of Florida, Third District.
April 22, 1998.
Langbein & Langbein and Evan Langbein, Aventura, for appellant.
William T. Moore, Tallahassee, for appellees.
Before SCHWARTZ, C.J., and GODERICH and SHEVIN, JJ.
PER CURIAM.
Because the employee's allegedly improper action involved no more than a simple error in judgment and was therefore not disqualifying "misconduct," the order below rejecting her application for unemployment compensation is reversed with directions to grant the benefits claimed.